January 9, 2008 This communication contains statements and information that constituteforward-looking statements within the meaning of the Private SecuritiesLitigation Reform Act of 1995. These statements are based on Insituform’scurrent expectations and are subject to a number of risks, uncertaintiesand assumptions that could cause actual results to differ materially fromthose described in the forward-looking statements. Risks, uncertaintiesand assumptions include, without limitation, the company’s expectationsregarding the growth of its markets and the results to be achieved from itsinitiatives.Insituform assumes no obligation and expressly disclaims anyduty to update the information contained herein except as required by law.Investors are advised to review the Company’s annual, quarterly andperiodic reports filed with the Securities and Exchange Commission. Agenda Insituform world headquarters •Company Description •Strategic Direction •Organizational Update •Financial Outlook •Conclusion Company Overview •Insituform (NASDAQ:INSU) is aleading provider of trenchlessrehabilitation for water, wastewater,and industrial pipes •Headquartered in St. Louis, MOwith operations in over 40 countries •Revenue ~ $600 million •Market cap ~ $420 million •Employees ~ 2,200 Company Overview Insituform Blue™ project in Colorado Springs •Ranked #1 wastewaterspecialty contractor byEngineering News Record(ENR) in 2006 •Ranked #2 behind GE inwater industry byChangeWave Alliancesurvey in 2007 •Vertically integrated toprovide one point ofcontact from R&D tomanufacturing toinstallation Agenda Insituform Blue™ iTAP™ •Company Description •Strategic Direction •Organizational Update •Financial Outlook •Conclusion Insituform Strategy Maximize Shareholder Value Strategic Imperatives •Diversify by Product,Geography and CustomerSegment •Optimize NAR •Integrate and Grow Europe •Realign Overhead •Pursue Inorganic Growth Diversify Optimize NAR iPlus™ Infusion™ Wet Out Tower Integrate and Grow Europe Insituform in Berlin, Germany Realign Overhead •Current –Continue to reduce corporate run rate toincrease profitability •2007 reduced by approximately $5 million –Identify additional low- and non-value addedoverhead through comprehensive review •Future –Continue to reduce total overhead to achieve$12 million in annualized savings –Reinvest $4 million of savings in strategicimperatives to achieve $8 million in net savings Pursue Inorganic Growth Exploring growth in new areas •Future –Ally with, invest in, and/oracquire companies that offerdifferentiated pipelinetechnologies and servicesthat are complementary tocurrent distribution channeland/or companies that offercomplementary distributionchannels in geographic orcustomer segments wherethe Company does notalready enjoy significantpresence. •Current –Establish strong competencyin corporate venturing Agenda •Company Description •Strategic Direction •Organizational Update •Financial Outlook •Conclusion Organizational Update •Search Committee and search firm continue toconduct first- and second-round interviews ofCEO candidates •Expect to name a new CEO in Q1 2008 •Realigned management structure to facilitateexecution of strategic imperatives –COO (Optimize NAR and Integrate and Grow Europe) –CFO (Realign Overhead) –VP - Strategic Business Initiatives (Diversify byGeography, Customer Segment and Product) –VP - Marketing and Technology (Pursue InorganicGrowth) –CAO (support to all imperatives) –VP - Business Integration (Integrate Europe andPursue Inorganic Growth) Agenda •Company Description •Strategic Direction •Organizational Update •Financial Outlook •Conclusion Financial Outlook Management Compensation •Short-term, cashincentivecompensation tied tocorporate net income •Long-term, non-cashincentivecompensation tied tofinancial targets(restricted stock) andappreciation in stockprice (stock options) Agenda •Company Description •Strategic Direction •Organizational Update •Financial Outlook •Conclusion
